In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-0560V
                                        UNPUBLISHED


    DIANE JEBRAN,                                           Chief Special Master Corcoran

                        Petitioner,                         Filed: August 30, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Phyllis Widman, Widman Law Firm, LLC, Northfield, NJ, for Petitioner.

Lynn Christina Schlie, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT 1

       On May 6, 2020, Diane Jebran filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the “Vaccine
Act”). Petitioner alleges that she suffered from a shoulder injury related to vaccine
administration (SIRVA) as a result of receiving an influenza (“flu”) vaccine administered
on September 27, 2018. Petition at ¶¶ 2, 18. Petitioner further alleges that her injury has
persisted for more than six months. Petition at ¶ 14. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

       On August 30, 2021, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1. Specifically, Respondent agrees that Petitioner had no relevant history of pain,

1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
inflammation, or dysfunction in her left shoulder prior to vaccination; Petitioner’s pain and
reduced range of motion occurred within 48 hours of receipt of an intramuscular
vaccination; Petitioner’s symptoms were limited to the shoulder in which the vaccine was
administered; and no other condition or abnormality was identified to explain her
symptoms. Id. at 5. Respondent further agrees that Petitioner suffered the residual effects
or complications of her injury for more than six months after vaccine administration. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2